Citation Nr: 1709063	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-00-230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain, claimed as tuberculosis, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from January 2004 to April 2008, including active service in Southwest Asia from 2005 to 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in which the RO denied the Veteran's claim for service connection for tuberculosis.  Jurisdiction has since been transferred to the RO in Los Angeles, California. 

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.

The Board previously remanded the appeal in August 2015 to afford the Veteran a VA examination and to obtain a VA examiner's opinion on the Veteran's condition. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDING OF FACT

The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War and has chest pain present to a degree of 10 percent that has not been attributed to a known clinical diagnosis.



CONCLUSION OF LAW

The criteria for the grant of service connection for chest pain are met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. § 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1117, service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016. See also 38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons are competent to report objective signs of illness. Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

The record reflects the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

The Veteran was diagnosed with inactive tuberculosis after a positive purified protein derivative (PPD) skin test in March 2007.  As a result of that diagnosis, he was treated with a 9-month Isoniazid (INH) regimen.  At an August 2008 VA examination, however, the Veteran reported that his symptoms included occasional left sided chest pain, unrelated to activity. 

In accordance with the Board's remand, the Veteran was afforded a VA examination in November 2015, at which time the examiner found no indication of active tuberculosis.  No diagnosis was reported.

In a February 2016 addendum, the same examiner addressed portions of the Board's prior remand, noting that the Veteran had been evaluated with a Lordotic chest X-ray in August 2009, that an October 2015 chest X-ray did not show any lung disease, and that the Veteran's chest pain was relieved by exercise and was likely musculoskeletal in origin. 

The Veteran served in Iraq in 2007, and as such, is considered a Persian Gulf Veteran.  He has had chest pain for a number of years, and this condition is therefore considered chronic. It has not been attributed to a known diagnosis and the pain is a sign or symptom that may be a manifestation of the undiagnosed illness.

The chest pain would be compensable to a degree of 10 percent, if rated analogously to a scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Accordingly, the criteria for service connection for chest pain are met.


ORDER

Service connection for a disorder manifested by chest pain is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


